Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/450,673 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (U.S. Pub No. 2011/0313987 A1), and McAteer et al (U.S. Pub No. 2017/0147635 A1), and further in view of Amer-Yahia et al (U.S. Pub No. 2013/0275440 A1).


As per claim 1. Ghosh discloses a method performed by one or more computers, the method comprising: 
storing, by the one or more computers, semantic graph data indicating objects relationships among the objects (Par [0023] graph with nodes); 
generating, by the one or more computers, opinion data indicating user sentiment with respect to the objects, the opinion data being generated based on explicit indications of user opinion and/or inferences of user opinion from user actions with respect to the objects (Par [0020, 0023]); 
identifying, by the one or more computers, a particular object of the objects indicted by the semantic graph (Par [0015]); 
determining, by the one or more computers, an opinion measure for the particular object based on the generated opinion data (Par [0015, 0021, 0042] each object represents an influential score indicating the degree to which the subject’s opinion); and 
providing, by the one or more computers, output data to a client device, wherein the output data is generated based on the opinion measure for the particular object (Par [0035, 0042]).
Ghosh discloses graph but silence about sematic graph. However, McAteer discloses sematic graph (0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McAteer into the teachings of Ghosh in order to maintain high quality output without the need for a domain expert (Par [0008]).
Ghosh discloses opinion data but silence about user sentiment. However, Amer-Yahia discloses user sentiment (Par [0028]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Amer-Yahia into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).As per claim 2, Ghosh discloses the method of claim 1, comprising receiving a query; wherein the particular object is identified as representing a candidate search result for the query; and wherein providing the output data comprises providing search results that are selected based on the opinion measure for the particular object or are ranked based on the opinion measure for the particular document (Par [0014]). As per claim 3, Ghosh discloses the method of claim 1, wherein determining the opinion measure for the particular document comprises determining, as the opinion measure, a score representing the sentiment of a particular user with respect to the particular object (Par [0015, 0021, 0042]). 
Ghosh discloses opinion data but silence about user sentiment. However, Amer-Yahia discloses user sentiment (Par [0028]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Amer-Yahia into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).As per claim 4, Ghosh discloses the method of claim 1, comprising receiving a request, wherein the identifying, determining, and providing are performed in response to receiving the request; wherein determining the opinion measure for the particular document comprises determining, as the opinion measure, a score representing an aggregation sentiment scores for multiple users with respect to the particular object (Par [0015, 0021, 0042]). 
Ghosh discloses opinion data but silence about user sentiment. However, Amer-Yahia discloses user sentiment (Par [0028]).

Ghosh discloses opinion data but silence about user sentiment. However, Amer-Yahia discloses user sentiment (Par [0028]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Amer-Yahia into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).As per claim 6, Ghosh discloses the method of claim 1, comprising receiving a request associated with a particular user; wherein the opinion measure for the particular object is generated based on a (i) an opinion measure for the particular user with respect to the particular object (ii) an opinion measure for the particular user with respect to user objects representing other users, and (iii) opinion measures of the other users with respect to the particular object (Par [0022-0023]).
As per claim 7, Ghosh discloses the method of claim 1, wherein the opinion measure for the particular document is based on opinion measures with respect to objects representing users associated with the document (par [0046]). As per claim 8, Ghosh discloses the method of claim 1, wherein the particular object represents a 
As per claim 9, Amer-Yahia discloses the method of claim 1, wherein the output data is provided to a client device associated with a particular user, and wherein the opinion measure is generated based on opinion measures indicating sentiment of the particular user with respect to the multiple objects (Pa r[0022])As per claim 10, McAteer discloses the method of claim 1, wherein the generated opinion data comprises weights for connections in the semantic graph between individual users and the objects in the graph (Par [0065]).As per claim 11, Ghosh discloses the method of claim 1, wherein the output data indicates a recommendation to a user or a response to a request from a user (Par [0014]). As per claim 12, Ghosh discloses the method of claim 1, comprising identifying multiple objects representing candidate search results for a query (Par [0014]); 
obtaining, for each of the multiple objects, (i) an opinion measure, based on the generated opinion data, indicating sentiment of one or more of the multiple users, and (ii) a relevance measure indicating relevance of the object with respect to the query; determining, for each of the multiple objects, a combined measure based on the opinion measure for the object and the relevance measure for the object; and ranking the multiple objects based on the combined measures; wherein the output data indicates a highest-ranking subset of the multiple objects (Par [0042-0045]). 
Ghosh discloses opinion data but silence about user sentiment. However, Amer-Yahia discloses user sentiment (Par [0028]).

one or more computers; and one or more computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
storing, by the one or more computers, semantic graph data indicating objects relationships among the objects (Par [0023] graph with nodes);
generating, by the one or more computers, opinion data indicating user sentiment with respect to the objects, the opinion data being generated based on explicit indications of user opinion and/or inferences of user opinion from user actions with respect to the objects (Par [0020, 0023]);
identifying, by the one or more computers, a particular object of the objects indicted by the semantic graph (Par [0015])
determining, by the one or more computers, an opinion measure for the particular object based on the generated opinion data (Par [0015, 0021, 0042] each object represents an influential score indicating the degree to which the subject’s opinion); and
providing, by the one or more computers, output data to a client device, wherein the output data is generated based on the opinion measure for the particular object (Par [0035, 0042]).

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McAteer into the teachings of Ghosh in order to maintain high quality output without the need for a domain expert (Par [0008]).
Ghosh discloses opinion data but silence about user sentiment. However, Amer-Yahia discloses user sentiment (Par [0028]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Amer-Yahia into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).As per claim 15. The system of claim 14, comprising receiving a query; wherein the particular object is identified as representing a candidate search result for the query; and wherein providing the output data comprises providing search results that are selected based on the opinion measure for the particular object or are ranked based on the opinion measure for the particular document (Par [0014])As per claim 16. The system of claim 14, wherein determining the opinion measure for the particular document comprises determining, as the opinion measure, a score representing the sentiment of a particular user with respect to the particular object (Par [0015, 0021, 0042]).
Ghosh discloses opinion data but silence about user sentiment. However, Amer-Yahia discloses user sentiment (Par [0028]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Amer-Yahia into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).As per claim 17. The system of claim 14, comprising receiving a request, wherein the identifying, determining, and providing are performed in response to receiving the request; wherein determining the opinion measure for the particular document comprises determining, as the opinion measure, a score representing an aggregation sentiment scores for multiple users with respect to the particular object (Par [0015, 0021, 0042]).
Ghosh discloses opinion data but silence about user sentiment. However, Amer-Yahia discloses user sentiment (Par [0028]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Amer-Yahia into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).As per claim 18. The system of claim 17, wherein the score is generated based on sentiment scores in the generated opinion data for a proper subset of the multiple users, the proper subset of the multiple users being determined based on the request (Par [0042-0045]).
Ghosh discloses opinion data but silence about user sentiment. However, Amer-Yahia discloses user sentiment (Par [0028]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Amer-Yahia into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).
As per claim 19, Ghosh discloses the system of claim 14, comprising receiving a request associated with a particular user; wherein the opinion measure for the particular object is generated based on a (i) an opinion measure for the particular user with respect to the particular object (ii) an opinion measure for 
As per claim 20. One or more non-transitory computer-readable media storing instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising: 
storing, by the one or more computers, semantic graph data indicating objects relationships among the objects (Par [0023] graph with nodes); 
generating, by the one or more computers, opinion data indicating user sentiment with respect to the objects, the opinion data being generated based on explicit indications of user opinion and/or inferences of user opinion from user actions with respect to the objects (Par [0020, 0023]); 
identifying, by the one or more computers, a particular object of the objects indicted by the semantic graph (Par [0015]); 
determining, by the one or more computers, an opinion measure for the particular object based on the generated opinion data (Par [0015, 0021, 0042] each object represents an influential score indicating the degree to which the subject’s opinion); and 
providing, by the one or more computers, output data to a client device, wherein the output data is generated based on the opinion measure for the particular object (Par [0035, 0042]).
Ghosh discloses graph but silence about sematic graph. However, McAteer discloses sematic graph (0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in McAteer into the teachings of Ghosh in order to maintain high quality output without the need for a domain expert (Par [0008]).

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Amer-Yahia into the teachings of Ghosh as modified by McAteer in order to provide interest for document/article (Par [0021]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-270-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




September 17, 2021
/THU N NGUYEN/Examiner, Art Unit 2154